Case 1:20-cv-01098-LO-JFA Document 6 Filed 12/08/20 Page 1 of 3 PageID# 52




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DIS'I RICT OF VIRGINIA
                                       Alexandria Division

MICHAEL AN TWI ADJi'I,                       )
                                             )
       Petitioner.                          )
                                            )
       vs.                                  )        Civil Action No. 1:20cvl()98
                                             )
CHAD F. WOLF.                               )
       in his oflicia! capacity as Acting   )
       Secretary of Homeland Security, el )
       al.,                               )
                                            )
       Respondents.                          )
                                             )

                                       AGIHi:ED ORDER


       In this civil action, petitioner Michael Antwi Adjei seeks judicial review of United States

Citizenship and Immigration Services'("USCIS")final decision to deny his application to

become a naturalized citizen of the United Stales, fiie parlies have conferred, and believe this

case is appropriate for disposition on summary judgment, based upon the admini.strative record

of proceedings before United States Citizenship and Immigration Services("USCIS"), without

the need for discovery. And to that end, the parties have agreed upon a schedule for briefing and

argument before this Court on cross-motions for summary judgment.

       For good cause shown, it is hereby

       ORDERED that, on or before December 8, 2020, respondents shall file the administrative

record of proceedings before USCIS; it is further

       ORDERED that on or before January 8, 2021. petitioner shall file his motion for

summary judgment, along with a memorandum of law in support of the motion; it is further
Case 1:20-cv-01098-LO-JFA Document 6 Filed 12/08/20 Page 2 of 3 PageID# 53
Case 1:20-cv-01098-LO-JFA Document 6 Filed 12/08/20 Page 3 of 3 PageID# 54
